UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (No Fee Required) For the transition period from to . Commission file number 001-34143 RACKSPACE HOSTING, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 74-3016523 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 5000 Walzem Rd. San Antonio, Texas 78218 (Address of principal executive offices, including Zip Code) (210) 312-4000 (Registrants Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer, large accelerated filer and a smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ On April 23, 2009, 124,463,625 shares of the registrant’s Common Stock, $0.001 par value, were outstanding. RACKSPACE HOSTING, INC. TABLE OF CONTENTS Part I - Financial Information Item 1. Financial Statements: Consolidated Balance Sheets as of December 31, 2009 and March 31, 2010 (unaudited) 3 Unaudited Consolidated Statements of Income for the Three Months Ended March 31, 2009 and 2010 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2010 5 Notes to the Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitiatve and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 Part II - Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 3. Reserved 48 Item 5. Other Information 48 Item 6. Exhibits 49 Signatures 50 PART I – FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS RACKSPACE HOSTING, INC. AND SUBSIDIARIES— CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) December 31, March 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts and customer credits of $4,298 as of December 31, 2009, and $3,402 as of March 31, 2010 Income taxes receivable Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of deferred revenue Current portion of obligations under capital leases Current portion of debt Total current liabilities Non-current deferred revenue Non-current obligations under capital leases Non-current debt Non-current deferred income taxes Other non-current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES Stockholders' equity: Common stock, $0.001 par value per share: 300,000,000 shares authorized; 123,773,977 shares issued and outstanding as of December 31, 2009, 124,361,064 shares issued and outstanding as of March 31, 2010 Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the unaudited consolidated financial statements. - 3 - RACKSPACE HOSTING, INC. AND SUBSIDIARIES— CONSOLIDATED STATEMENTS OF INCOME – (Unaudited) Three Months Ended March 31, (In thousands, except per share data) Net revenue $ $ Costs and expenses: Cost of revenue Sales and marketing General and administrative Depreciation and amortization Total costs and expenses Income from operations Other income (expense): Interest expense ) ) Interest and other income ) Total other income (expense) ) ) Income before income taxes Income taxes Net income $ $ Net income per share Basic $ $ Diluted $ $ Weighted average number of shares outstanding Basic Diluted See accompanying notes to the unaudited consolidated financial statements. - 4 - RACKSPACE HOSTING, INC. AND SUBSIDIARIES— CONSOLIDATED STATEMENTS OF CASH FLOWS – (Unaudited) (In thousands) Three Months Ended March 31, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Loss on disposal of equipment, net Provision for bad debts and customer credits Deferred income taxes ) Deferred rent ) Share-based compensation expense Other non-cash compensation expense 85 Excess tax benefits from share-based compensation arrangements - ) Changes in certain assets and liabilities Accounts receivable ) ) Income taxes receivable ) Accounts payable and accrued expenses ) Deferred revenue ) All other operating activities 40 ) Net cash provided by operating activities Cash Flows From Investing Activities Purchases of property and equipment, net ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Principal payments of capital leases ) ) Principal payments of notes payable ) ) Payments on line of credit ) - Proceeds from employee stock plans Excess tax benefits from share-based compensation arrangements - Net cash provided by (used in) financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Acquisition of property and equipment by capital leases $ $ Shares issued in business combinations $ $ - Cash payments for interest, net of amount capitalized $ $ Cash payments for income taxes $ $ See accompanying notes to the unaudited consolidated financial statements. - 5 - RACKSPACE HOSTING, INC. AND SUBSIDIARIES— NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. Overview and Basis of Presentation Nature of Operations As used in this report, the terms “Rackspace”, “Rackspace Hosting”, “we”, “our company”, “the company”, “us,” or “our” refer to Rackspace Hosting, Inc. and its subsidiaries.Rackspace Hosting, Inc., through its operating subsidiaries, is a provider of hosting solutions.We provide IT as a service, managing web-based IT systems for small and medium-sized businesses as well as large enterprises.We focus on providing a service experience for our customers, which we call Fanatical Support®. Rackspace Hosting, Inc. was incorporated in Delaware on March7, 2000. However, our operations began in 1998 as a limited partnership which became our subsidiary through a corporate reorganization completed on August 21, 2001. We operate consolidated subsidiaries which include, among others, Rackspace US, Inc., our domestic operating entity, and Rackspace Limited, our United Kingdom operating entity. Basis of Consolidation The consolidated financial statements include the accounts of our wholly owned subsidiaries located in the United States of America (U.S.), the United Kingdom (U.K.), the Netherlands, and Hong Kong. Intercompany transactions and balances have been eliminated in consolidation. Basis of Presentation The accompanying consolidated financial statements as of March 31, 2010, and for the three months ended March 31, 2009 and 2010, are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and Rule 10-01 of Regulation S-X.Accordingly, they do not include all financial information and disclosures required by GAAP for complete financial statements and certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted.The unaudited interim consolidated financial statements have been prepared on the same basis as the annual consolidated financial statements and in the opinion of management, reflect all adjustments, which include normal recurring adjustments, necessary for a fair statement of our financial position as of March 31, 2010, our results of operations for the three months ended March 31, 2009 and 2010, and our cash flows for the three months ended March 31, 2009 and 2010. These unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto as of December 31, 2009 included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 26, 2010.The results of the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the year ending December 31, 2010, or for any other interim period, or for any other future year. Certain reclassifications have been made to prior year balances in order to conform to the current year’s presentation. Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements, and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. On an ongoing basis, we evaluate our estimates, including those related to accounts receivable and customer credits, property and equipment, fair values of intangible assets and goodwill, useful lives of intangible assets, fair value of stock options, contingencies, and income taxes, among others. We base our estimates on historical experience and on other assumptions that are believed to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. We engaged third party valuation consultants to assist management in the purchase price allocation of significant acquisitions. - 6 - 2. Summary of Significant Accounting Policies The accompanying financial statements reflect the application of certain significant accounting policies. There have been no material changes to our significant accounting policies that are disclosed in our audited consolidated financial statements and notes thereto as of December31, 2009 included in our Annual Report on Form 10-K. Recently Adopted Accounting Pronouncements In December 2009, the Financial Accounting Standards Board (FASB) issued Accounting Standard Update (ASU) 2009-17, which codified Statement of Financial Accounting Standard (SFAS) 167, Amendments to FASB Interpretation No.46(R), issued in June 2009. This guidance amends FASB Interpretation No.46 (revised December2003) to address the elimination of the concept of a qualifying special purpose entity. ASU 2009-17 also replaces the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a variable interest entity with an approach focused on identifying which enterprise has the power to direct the activities of a variable interest entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity. Additionally, ASU 2009-17 provides more timely and useful information about an enterprise’s involvement with a variable interest entity. ASU 2009-17 became effective for us this quarter.This ASU did not have a material impact on our consolidated financial statements. In January 2010, the FASB issued ASU 2010-06, “Fair Value Measurements and Disclosures,” which amends the disclosure requirements related to recurring and nonrecurring fair value measurements.The guidance requires new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers. Additionally, the guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). ASU 2010-06 became effective for us this quarter, except for the disclosure on the roll forward activities for Level 3 fair value measurements, which will become effective for us in the first annual reporting period that begins after December 15, 2010 and for interim periods within that annual reporting period. Other than requiring additional disclosures, adoption of this new guidance will not have a material impact on our financial statements. Recent Accounting Pronouncements In September 2009, the FASB issued two Accounting Standards Updates (ASU): (i) ASU 2009-13 (EITF 08-1), Multiple-Deliverable Revenue Arrangements, and (ii) ASU 2009-14 (EITF 09-3), Certain Revenue Arrangements that Include Software Elements, which will be effective prospectively for revenue arrangements, entered into or materially modified in fiscal years beginning on or after June 15, 2010.ASU 2009-13 amends ASC Subtopic 605-25 to eliminate the requirement that all undelivered elements in a multiple-element revenue arrangement have vendor-specific objective evidence (VSOE) or third-party evidence (TPE) before an entity can recognize the portion of an overall arrangement fee that is attributable to items that already have been delivered.In the absence of VOSE or TPE of the standalone selling price for one or more delivered or undelivered elements in a multiple-element arrangement, entities will be required to estimate the selling prices of those elements.The overall arrangement fee will be allocated to each element (both delivered and undelivered items) based on their relative selling prices, regardless of whether those selling prices are evidenced by VSOE or TPE or are based on the entity’s estimated selling price.Application of the “residual method” of allocating an overall arrangement fee between delivered and undelivered elements will no longer be permitted upon adoption.ASU 2009-14 amends ASC Subtopic 985-605 to exclude from its scope tangible products that contain both software and non-software components that function together to deliver a product’s essential functionality.We do not expect the adoption of ASU 2009-13 or 2009-14 to have a material impact on our consolidated financial statements. - 7 - 3. Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended March 31, (In thousands, except per share data) Basic net income per share: Net income $ $ Weighted average shares outstanding: Common stock Number of shares used in per share computations Earnings per share $ $ Diluted net income per share: Net income $ $ Weighted average shares outstanding: Common stock Stock options and awards Number of shares used in per share computations Earnings per share $ $ We excluded 12.9 million and 1.2 million potential common shares from the computation of dilutive earnings per share for the three months ended March 31, 2009 and 2010, respectively, because the effect would have been anti-dilutive. 4. Cash and Cash Equivalents Cash and cash equivalents consisted of: December 31, March 31, (In thousands) Cash deposits $ $ Money market funds Cash and cash equivalents $ $ Our available cash and cash equivalents are held in bank deposits, overnight sweep accounts, and money market funds. We actively monitor the third-party depository institutions that hold our deposits. Our emphasis is primarily on safety of principal while secondarily maximizing yield on those funds. Our money market mutual funds invest exclusively in high-quality, short-term securities that are issued or guaranteed by the U.S. government or by U.S. government agencies. - 8 - 5.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. There is a three-tier fair value of hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1 – Observable inputs such as quoted prices in active markets for identical assets or liabilities; Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; and Level 3 – Unobservable inputs that are supported by little or no market activity, which require management judgment or estimation. There have been no material changes to the valuation techniques utilized in the fair value measurement of assets and liabilities presented on our balance sheet as disclosed in our Form 10-K for the year ended December 31, 2009. Assets and liabilities measured at fair value on a recurring basis are summarized by level below.The table does not include assets and liabilities which are measured at historical costs or any other basis other than fair value. (In thousands) December 31, 2009 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Assets/Liabilities at Fair Value Assets: Money market funds (1) $ $
